                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION


TURBOCODE LLC,

                       Plaintiff,
                                                        Civil Action No. 4:21-cv-294-SDJ
       v.

ASUSTEK COMPUTER INC.,                                  JURY TRIAL DEMANDED


                       Defendant.


                     NOTICE OF PARTIAL VOLUNTARY DISMISSAL

       Plaintiff TurboCode LLC (“TurboCode” or “Plaintiff”) and Defendant Asustek Computer

Inc. (“Defendant”) have conferred regarding the scope of Plaintiff’s Complaint (Dkt. 1), and

Plaintiff submits the following Notice of Partial Voluntary Dismissal and respectfully states as

follows:

       Plaintiff hereby files this Notice of Partial Voluntary Dismissal pursuant to Federal Rule

of Civil Procedure 41(a)(1)(A)(i). According to Rule 41(a)(1)(A)(i), an action may be dismissed

by the plaintiff without order of court by filing a notice of dismissal at any time before service by

the adverse party of an answer. Defendant has not yet answered the Complaint.

       Plaintiff hereby dismisses, without prejudice, Count 1 (Infringement of U.S. Patent No.

6,799,295) of Plaintiff’s Complaint against Defendant pursuant to Rule 41(a)(1)(A)(i). The

parties shall bear their own attorney’s fees, expenses, and costs relating to U.S. Patent No.

6,799,295.




                                                -1-
       Following submission of this Notice of Partial Voluntary Dismissal, Count 2

(Infringement of U.S. Patent No. 6,813,742) of Plaintiff’s Complaint remains asserted against

Defendant in this action.

Dated: August 23, 2021                              Respectfully submitted,

                                             By: /s/ Andrew Sherman
                                                 Andrew Sherman
                                                 asherman@devlinlawfirm.com
                                                 Timothy Devlin
                                                 tdevlin@devlinlawfirm.com
                                                 Alex Chan
                                                 State Bar No. 24108051
                                                 achan@devlinlawfirm.com
                                                 DEVLIN LAW FIRM LLC
                                                 1526 Gilpin Avenue
                                                 Wilmington, Delaware 19806
                                                 Telephone: (302) 449-9010
                                                 Facsimile: (302) 353-4251

                                                    Attorneys for Plaintiff,
                                                    TurboCode LLC




                                              -2-
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing

document has been served on all counsel of record via the Court’s ECF system.


                                                    /s/ Andrew Sherman
                                                    Andrew Sherman




                                              -3-
